Citation Nr: 0932768	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-39 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for traumatic 
arthritis of the lumbosacral spine with degenerative disc 
disease prior to November 20, 2007, and in excess of 50 
percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from Feburary 1977 to May 
1994, with prior active service totaling two years, nine 
months, and one day.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, continuing and confirming the 
previously assigned rating of 10 percent for the veteran's 
service-connected traumatic arthritis of the lumbosacral 
spine.  By subsequent rating action in January 2009, the RO 
in Houston, Texas, assigned a 40 percent evaluation, 
effective from February 27, 2004 (the date of the RO's 
receipt of the veteran's claim for increase) for such 
disability, recharacterized as traumatic arthritis of the 
lumbosacral spine with degenerative disc disease, and further 
increased such rating to 50 percent, effective from November 
20, 2007.  It is noted that by such rating action service 
connection was also established by the RO for left lower 
extremity radiculopathy, for which a 20 percent rating was 
assigned as of February 27, 2004.  

Pursuant to his requests, the Veteran was afforded an RO 
hearing in September 2007 and a videoconference hearing 
before the Board in June 2009.  Transcripts of both 
proceedings are of record. 

The issue of whether the Veteran is entitled to a rating in 
excess of 50 percent for his back disability on an 
extraschedular basis, under the provisions of 38 C.F.R. § 
3.321(b)(1) is addressed in the remand appended to this 
decision.  This matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

1.  From the date of receipt of the current claim to November 
20, 2007, the veteran's service-connected back disability, to 
include degenerative disc disease and traumatic arthritis of 
the lumbar spine, has been manifested by disability 
tantamount to unfavorable ankylosis of the throacolumbar 
spine; there is no showing of complete or unfavorable 
ankylosis of the entire spine or incapacitating episodes of 
back symptoms having a total duration of at least six weeks 
in a 12-month period.

2.  The medical evidence does not show that the veteran's 
service-connected back disability, to include degenerative 
disc disease and traumatic arthritis of the lumbar spine, is 
manifested by any additional neurological impairment, 
including but not limited to bowel and bladder impairment 
(but excluding service-connected peripheral neuropathy of the 
left lower extremity, which is rated 20 percent) warranting a 
separate compensable rating.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent schedular 
rating, but none greater, for traumatic arthritis of the 
lumbosacral spine, with degenerative disc disease, prior to 
November 20, 2007, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2008).

2.  The criteria for the assignment of a schedular rating in 
excess of 50 percent for traumatic arthritis of the 
lumbosacral spine, with degenerative disc disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2008).








REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Notice is taken that for an increased rating claim section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's VCAA letter of March 2004.  
Subsequent RO correspondence, dated in March 2006 and July 
2008, provided notice to the Veteran as required by the 
Court's holdings in Dingess/Hartman and Vazquez-Flores, 
supra, to include citation to the applicable rating criteria 
found in 38 C.F.R. § 4.71a, involving the low back.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
only subsequent to entry of the RO's initial decision in July 
2000, in contravention of Pelegrini.  Nevertheless, the 
record in this instance demonstrates that full VCAA notice, 
including that pertaining to Dingess-Hartman and Vazquez-
Flores, was effectuated prior to the issuance of the final 
supplemental statement of the case in February 2009, thereby 
curing the above-referenced timing error as to the notice 
furnished.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  The record otherwise 
includes the veteran's service treatment records, as well as 
a variety of examination and medical records compiled during 
post-service years.  The record reflects that the Veteran was 
afforded two VA examinations during the course of the instant 
appeal for the evaluation of the disorder in question.  These 
examinations, which were thorough in nature, were productive 
of findings sufficiently detailed to permit the Board to 
fully and fairly rate the disability at issue.  Notice is 
taken that the veteran's claims folder was not made available 
to the VA examiner at the time of the May 2004 evaluation; 
however, the claims folder was made available and reviewed by 
the VA examiner who evaluated the Veteran most recently in 
November 2007.  Under such circumstances, the Board finds 
that the medical evidence of record is sufficient to resolve 
the claim herein addressed on its merits and VA has no 
further duty to provide an examination or opinion.  See 38 
C.F.R. §§ 3.326, 3.327.  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.




Merits of the Claim for Increase

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate DCs 
identify the various disabilities.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Under the holding in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45, however, are applicable only in conjunction with the 
DCs predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The Veteran alleges in oral and written testimony, including 
that furnished at RO and Board hearings in September 2007 and 
June 2009, respectively, that his service-connected low back 
disorder is far more disabling than is reflected by the 40 
and 50 percent evaluations in effect prior to, as well as on 
and after, November 20, 2007.  Severe, incapacitating pain 
and limited mobility are described and it is argued that the 
RO has unfairly excluded from consideration those 
manifestations of his low back disorder which it incorrectly 
attributed to a job-related twisting injury to his low back 
sustained in January 2000 and subsequent disc surgery in 
December 2000.  In support of his position, the Veteran 
points to findings on magnetic resonance imaging undertaken 
in 2000 showing an advanced degree of spinal stenosis that he 
alleges undoubtedly preceded the industrial injury and led to 
the January 2000 injury.  

With respect to the claim for increase for the veteran's 
service-connected low back disorder, the threshold question 
presented is what part of the veteran's current pathology of 
the lumbar spine is attributable to his service-connected 
disability and what, if any, portion of his low back disorder 
is due to intercurrent injury, which in this instance entails 
an on-the-job back injury sustained by the Veteran in January 
2000.  It is pertinent to note that, with respect to any 
nonservice-connected back disability that may be present, the 
Court has held that under the duty to assist, where there are 
service-connected and nonservice-connected disabilities 
affecting the same bodily part or system, medical evidence is 
required to permit the Board and adjudicators to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that, when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected disability (here disc injury and disease of 
the lumbar spine) from any other diagnosed disorder, VA must 
consider all symptoms in the adjudication of the claim.  As 
such, unless a VA examiner, based on his or her review of the 
record, concludes that some of the veteran's back symptoms 
are unrelated to his service-connected low back pain 
syndrome, those symptoms that cannot be distinguished from 
his service-connected disorder must be considered in the 
evaluation of this disability.  Id. at 182.

By rating action in January 1995, service connection was 
established for traumatic arthritis of the lumbar spine, with 
assignment of a 10 percent rating under DC 5010-5292.  A 
claim for increase, action on which forms the basis of the 
instant appeal, was filed on February 27, 2004.  Such claim 
was initially denied by RO action in July 2004, but by its 
rating decision of January 2009, the RO recharacterized the 
disability in question to that of traumatic arthritis of the 
lumbar spine with degenerative disc disease, with assignment 
of a 40 percent schedular evaluation under DC 5242 from 
February 27, 2004, considering the reduction to forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  In 
addition, a 50 percent schedular evaluation was assigned by 
RO action under the same DC from November 20, 2007, based on 
its finding of unfavorable ankylosis of the entire 
thoracolumbar spine.  In addition, the RO by its rating 
action in January 2009 found the Veteran entitled to service 
connection for left lower extremity radiculopathy, associated 
with the service-connected low back disorder.  The question 
of the rating assignable for left leg radiculopathy is not 
within the Board's jurisdiction and is not otherwise herein 
addressed.  

Notwithstanding the RO's conclusion in July 2004 that much of 
the veteran's low back disablement was the result of 
intercurrent back injury after service, the RO's subsequent 
action in expanding the grant of service connection to 
include degenerative disc disease of the lower spine and 
related left leg radiculopathy arguably blurs the lines of 
demarcation between service-connected and nonservice-
connected low back disability.  Moreover, two VA medical 
examinations were attempted, in part, to distinguish those 
manifestations attributable to service-connected low back 
disability and any nonservice-connected back disorder, but in 
each instance the VA examiner was unable to dissociate the 
entities in question.  On that basis, the Board will consider 
all manifestations of low back disablement in determining 
which rating or ratings are for assignment for the periods in 
question.  See Mittleider, supra.

Under current rating criteria, arthritis shown by X-ray 
studies is rated based on limitation of motion of the 
affected joint or portion of the spine.  When limitation of 
motion would be noncompensable under a limitation-of-motion 
code, but there is at least some limitation of motion, a 10 
percent rating may be assigned for each major joint so 
affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5010, Note 1, DC 5003.

A spinal disorder, with or without regard to symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, is assigned a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher evaluation of 30 percent pertains exclusively to the 
cervical spine, which is not herein at issue. For assignment 
of a 40 percent evaluation, there is required to be a showing 
of forward flexion of the thoracolumbar spine being limited 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.  The foregoing criteria are 
known as the general rating formula for the evaluation of 
spinal diseases and injuries.  38 C.F.R. § 4.71a, DC 5237, 
5242.

Intervertebral disc syndrome is evaluated under DC 5243 
either on the basis of incapacitating episodes or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above.  38 C.F.R. § 4.71a, DC 5243.

On file are various reports, dated from 2000 to 2003, from 
the private orthopedic surgeon who performed a decompression 
lumbar laminectomy at L4-5 in December 2000.  In his February 
2003 report, that physician stated that the Veteran had 
significant structural cause for his pain, that he was not a 
candidate for further spinal surgery, that there was present 
dorsiflexor weakness in the foot related to chronic nerve 
injury, and that he had very legitimate complaints .  

In May 2003, the Veteran was found to be totally and 
permanently disabled by the Social Security Administration 
based on multiple impairments, including back problems, 
diabetes, hypertension, and postoperative residuals of low 
back surgery.  

Of record are multiple reports, dated in 2003, 2004, and 
2006, from a private treating physician in which it was set 
forth that the Veteran had a lumbar post-laminectomy 
syndrome, multilevel disc disease, chronic left foot drop, 
and nerve injury with lumbar spondylosis.  The Veteran was 
therein noted to be unable to work at any job, sedentary or 
otherwise, because of the severe nature of his spinal 
disorder and ongoing pain, requiring daily use of morphine 
and muscle relaxants.  Periodic steroid injections into the 
spine were noted to be necessary.  

On a VA medical examination in May 2004, the veteran's back 
pain was noted to be constant and, in terms of intensity, was 
graded as an "8" on a scale of one to ten.  The pain level 
was reportedly increased with walking more than 80 meters and 
when laying supine.  On examination, the Veteran was able to 
enter the examination room without assistance.  He had a 
wide-based, left foot drop gait; he frequently moaned, 
groaned, grunted, and grimaced throughout the examination.  
Inspection of the back showed obscuration of the normal 
landmark architecture.  He was hyperesthetic to even light 
palpation to the midline lumbar to the lumbosacral junction 
and to the left sciatic notch.  Paravertebral muscle spasm 
was present with active motion.  Forward flexion was to 15 
degrees, extension to 0 degrees, and lateral bending and 
rotation to each side were to five degrees.  He was unable to 
perform heel-toe bending.  Straight leg raising was to 15 
degrees on the right and to less than five degrees on the 
left.  Motor, reflex, and sensory deficits of the left lower 
extremity were in evidence.  X-rays showed multilevel 
degenerative changes with postoperative changes at L4-5.  The 
diagnosis was of degenerative disc disease of the lumbosacral 
spine, post laminectomy and discectomy, post-laminectomy 
syndrome, and left lower extremity radiculopathy with spasm.  
Attention was directed to the veteran's receipt of disability 
benefits from the Social Security Administration and an on-
the-job injury in 2000 which aggravated his existing back 
condition.  A combination of factors, to include the 
veteran's volitional guarding, body mass, and limitations of 
directed functions precluded an accurate, objective 
assessment of the current severity of the veteran's condition 
and current degree of functional limitation.  

There is of record a statement, dated in August 2004, from a 
fellow serviceperson, for whom the Veteran worked in service 
as a medical supply warehouseman.  Therein, the veteran's in-
service injury involving a 1990 fall from a forklift at its 
maximum height and treatment for the back injury that 
resulted were described.  It was further noted that the 
Veteran had been called to serve during Desert Storm, but 
that he was found to be unqualified due to his back disorder.  

In September 2004, an electromyogram and nerve conduction 
velocity testing were found to be consistent with chronic 
left L4-5 radiculopathy.  

Magnetic resonance imaging in May 2006 revealed evidence of a 
status post laminectomy at L4-5 and L5-S1 without enhancing 
granulation or disc fragment.  Residual degenerative disc 
disease or disc bulging causing nerve root impingement 
affecting the right L4 nerve root and the left L5 nerve foot 
was demonstrated.  

On file is a medical statement, dated in November 2006, from 
a treating physician at a service department facility 
indicating that, following his laminectomy in 2000, the 
Veteran continued to have severe lower back pain which was 
not fully controlled with pain medications.  

On a VA medical examination in November 2007, the Veteran 
complained of constant, "10/10" back pain, without flare-
ups, and an inability to twist, turn, bend, lift, or stoop.  
He was unable to forward flex, extend, or rotate, due to 
pain.  Lateral bending was to five degrees in either 
direction.  Active range of motion was affected by pain, 
weakness, and lack of endurance.  The examiner was unable to 
undertake passive range of motion. Straight leg raising was 
to 30 degrees on the right and to five degrees on the left.  
Tenderness and pain were present on palpation; muscle spasm 
was in evidence.  The Veteran was unable to perform muscle 
testing secondary to pain and an inability to move his 
extremities.  Decreased sensation to light brush strokes on 
the left leg, as well as decreased deep tendon reflexes, with 
no response at the patellar or Achilles tendon, were noted.  
In the opinion of the VA examiner, he was unable to determine 
without pure speculation the extent of the severity of the 
disorder in question or the resulting functional limitation 
due to the veteran's pain, guarding, and inability to perform 
active range of motion.  

Also on file are various records of outpatient medical 
treatment obtained from VA sources, as well as non-VA 
providers, principally those associated with the service 
department, from 2003 to 2008.  Many complaints of back pain 
are therein set forth, and in January 2000, the Veteran 
reported to a VA medical professional that his back pain 
registered a "9" on a scale of one to ten, with ten being 
the worst.  

The ratings currently in effect approach the maximum 
assignable evaluation for disability of the veteran's 
thoracolumbar spine.  There is no showing of incapacitating 
episodes of at least six weeks' duration over a 12-month 
period, nor is there a showing of unfavorable ankylosis of 
the entire spine or of ratable neurological impairment, 
inclusive of bladder or bowel dysfunction, other than that 
separately service-connected and evaluated.  However, with 
respect to the period prior to November 20, 2007, the 
disability in question is not shown to be of any lesser 
severity prior to November 20, 2007, than subsequent thereto.  
The board finds that the findings before November 20, 2007 
are also tantamount to unfavorable ankylosis of the 
throacolumbar spine.   Thus, a 50 percent evaluation for the 
period prior to November 20, 2007, is wrranted.  

The Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that all complaints of pain, fatigability, etc., shall be 
considered when put forth by a veteran.  However, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot support a 
higher rating here because the Court has held that there is 
no basis for a rating higher than the maximum scheduler 
rating based upon limitation of motion loss under these 
provisions.  See VAOPGCPREC 36- 97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Wit respect to the Veteran disc disease and intervertebral 
disc syndrome, the veteran's low back pain is consistently 
and credibly described as constant, or so nearly so, despite 
medications that have included morphine.  However, the 50 
percent rating (in effect for the entire period of time as 
the result of the instant Board decision) takes into account 
severe disability and it is pertinent to note that the 
Veteran is also in receipt of a separate 20 percent rating 
for peripheral neuropathy of the left lower extremity.  The 
medical evidence does not show any additional neurological 
disability that warrants a separate compensable rating, to 
include but not limited to bowel and bladder impairment.  

In view of the foregoing, the Board finds no schedular basis 
to grant a rating in excess of 50 percent for the Veteran's 
back disability based on the findings shown throughout the 
appellate period.  

The question of whether the Veteran is entitled to a rating 
in excess of 50 percent for his back disability on an 
extraschedular basis, under the provisions of 38 C.F.R. § 
3.321(b)(1) is addressed in the remand below.


ORDER

A 50 percent schedular rating for traumatic arthritis of the 
lumbosacral spine with degenerative disc disease, but none 
greater, for the period prior to November 20, 2007, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  

A schedular rating in excess of 50 percent rating for 
traumatic arthritis of the lumbosacral spine with 
degenerative disc disease is denied.


                                                            
REMAND

The record reflects that a claim for a total disability 
rating based upon individual unemployability (TDIU) is 
pending before the RO.  In the event that that claim is 
denied, the AMC/RO must address the question of whether the 
Veteran is entitled to a rating in excess of 50 percent for 
his back disability on an extraschedular basis.  The AMC/RO 
must advise the veteran that under 38 C.F.R. § 3.321(b) the 
governing norm in consideration of such a claim is that of an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The AMC/RO 
should notify the veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, employment records referring to any poor job performance 
stemming from a back disability and statements from any 
current or former employer, coworkers, health care providers, 
family, and friends who have observed the effects of his back 
disability on his ability to work.  


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must send the Veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) specific to the 
claim for an extraschedular rating for 
his back disability.  Specifically, the 
AMC/RO must advise the Veteran that he 
may submit evidence showing the effects 
of the worsening of his back disability 
upon his employment.  The AMC/RO should 
notify the veteran that the type of 
evidence required to substantiate the 
claim could include, but not be limited 
to, employment records referring to any 
poor job performance stemming from a back 
disability and statements from any 
current or former employer, coworkers, 
health care providers, family, and 
friends who have observed the effects of 
his back disability on his ability to 
work.

2.  Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service-
connected back disability to the VA Chief 
Benefits Director, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).

3.  Following any other development that 
is warranted by the state of the record, 
the RO/AMC should readjudicate the claim 
for entitlement to a rating in excess of 
50 percent for traumatic arthritis of the 
lumbosacral spine, with degenerative disc 
disease, on an extraschedular basis.  If 
the benefit sought remains denied or not 
granted to the Veteran's satisfaction, 
the RO/AMC should prepare an SSOC and 
send it to the Veteran and his 
representative.  An appropriate period of 
time to respond should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


